Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh et al (US 7,095,424).
	5.	Regarding claim 1, Satoh shows: a one-dimensional measurement device that achieves measurement of two-dimensional coordinates for each of a plurality of measurable elements of a measurable object by measuring a one-dimensional coordinate for each of the measurable elements of the measurable object (see Figures 1-3, para 15-17, 44-46, Detailed Descr. para 9-10, 13, 21 and note that the posture sensor reads a particular coordinate for each part of the image object.  See also Detailed Descr. para 40, 42 and note the posture sensor reading off the coordinate system) and, after rotating the measurable object in a predetermined direction by a predetermined angle, measuring a one-dimensional coordinate for each of the measurable elements of the rotated measurable object (Figures 4-5, para 26-30, Detailed Descr. para 10, 21, 30 - see the rotation and the subsequent measurement), the one-dimensional measurement device comprising: a display and a display controller comprising a processor and a memory that stores a set of executable instructions, wherein upon execution of the executable instructions by the processor, the controller performs operations (see Figures 4-5, Detailed Descr. para 10 which shows the display, processor and memory with instructions) comprising: based on first input information, displaying on the display a rough arrangement and measurement order of each of the plurality of measurable elements of the measurable object (para 15-20, Detailed Descr. para 12, 19, 20, 26 – see the rough arrangement and measurement ordering of the object elements), and based on second input information, displaying on the display the arrangement and measurement order of each of the plurality of measurable elements where the entire arrangement is rotated in the predetermined direction by the predetermined angle while maintaining a positional relationship of each of the measurable elements (Detailed Descr. para 30, 33, 42, and claim 1 – the arrangement is rotated while the positional correspondence is still maintained, and the measurement is reapplied); and an input that receives input of the first input information and the second input information (Figure 3, para 22, 25, 27, 29 show receiving the first and second inputs).
6.	Regarding claim 2, the display controller, upon execution of the executable instructions by the processor, performs operations further comprising:
reflecting in a display of the arrangement, results of a measurement of a one-dimensional coordinate of the measurable object performed while providing a display based on the first input information (Figure 5, Detailed Descr. para 14 shows displaying the results), and reflecting, in a rotated display of the arrangement, results of a measurement of a one dimensional coordinate of the rotated measurable object performed while providing a display based on the second input information (Figure 5, Detailed Descr. para 14, 33, claim 1 shows displaying the results after the rotation as well).
7.	Regarding claim 3, Satoh shows: a non-transitory computer readable medium storing an executable set of instructions (see Figure 1, para 13 for example showing the memory with instructions) for controlling a one-dimensional measurement device that achieves measurement of two-dimensional coordinates for each of a plurality of measurable elements of a measurable object by measuring a one-dimensional coordinate for each of the measurable elements of the measurable object (see Figures 1-3, para 15-17, 44-46, Detailed Descr. para 9-10, 13, 21 and note that the posture sensor reads a particular coordinate for each part of the image object.  See also Detailed Descr. para 40, 42 and note the posture sensor reading off the coordinate system) and, after rotating the measurable object in a predetermined direction by a predetermined angle, measuring a one-dimensional coordinate for each of the measurable elements of the rotated measurable object (Figures 4-5, para 26-30, Detailed Descr. para 10, 21, 30 - see the rotation and the subsequent measurement), the one-dimensional measurement device comprising: a display and a display controller comprising a processor and a memory that stores a set of executable instructions, wherein upon execution of the executable instructions by the processor, the controller performs operations (see Figures 4-5, Detailed Descr. para 10 which shows the display, processor and memory with instructions) comprising: based on first input information, displaying on the display a rough arrangement and measurement order of each of the plurality of measurable elements of the measurable object (para 15-20, Detailed Descr. para 12, 19, 20, 26 – see the rough arrangement and measurement ordering of the object elements), and based on second input information, displaying on the display the arrangement and measurement order of each of the plurality of measurable elements where the entire arrangement is rotated in the predetermined direction by the predetermined angle while maintaining a positional relationship of each of the measurable elements (Detailed Descr. para 30, 33, 42, and claim 1 – the arrangement is rotated while the positional correspondence is still maintained, and the measurement is reapplied); and an input that receives input of the first input information and the second input information (Figure 3, para 22, 25, 27, 29 show receiving the first and second inputs).
8.	Regarding claim 4, the display controller, upon execution of the executable instructions by the processor, performs operations further comprising:
reflecting in a display of the arrangement, results of a measurement of a one-dimensional coordinate of the measurable object performed while providing a display based on the first input information (Figure 5, Detailed Descr. para 14 shows displaying the results), and reflecting, in a rotated display of the arrangement, results of a measurement of a one dimensional coordinate of the rotated measurable object performed while providing a display based on the second input information (Figure 5, Detailed Descr. para 14, 33, claim 1 shows displaying the results after the rotation as well).
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0291688 (Hirota et al) shows a position measuring display device which rotates and takes measurements.
US 2015/0242008 (Beckman) shows a display device with rotating perspectives.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174